Citation Nr: 1102190	
Decision Date: 01/19/11    Archive Date: 01/26/11

DOCKET NO.  05-22 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a right knee disorder.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from August 
1970 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which denied the Veteran's petition to reopen her 
previously denied claim for service connection for a right knee 
disorder.

In November 2007, the Veteran testified at a hearing at the RO 
before the undersigned Veterans Law Judge.  A transcript of that 
hearing is of record.  

In January 2008, the Board reopened the issues of entitlement to 
service connection for a right knee disorder and for pes planus, 
and remanded the issues for further development.  In a June 2010 
rating decision service connection for pes planus was granted.  
Hence, the Board may no longer exercise jurisdiction over that 
issue.  Regrettably, however, the right knee disorder must again 
be remanded.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In January 2008, the Board remanded the issue on appeal in order 
to request additional records and to obtain a VA examination for 
the Veteran.  Thereafter, the AMC/RO made additional records 
requests and ordered a VA examination.  

Regarding the additional records, the AMC/RO completed the 
required development requested in the remand.  The Board finds, 
however, that the April 2010 VA examination did not conform to 
the requirements of the remand.  Stegall v. West, 11 Vet. App. 
268 (1998).  The January 2008 remand requested that the Veteran 
be examined in order to determine whether any right knee disorder 
was related to service.  The remand specifically identified a 
November 2007 letter from Dr. A.V. which stated that there was a 
correlation between the Veteran's service and her right knee 
disorder.  See November 2007 Addendum to October 2007 Letter from 
Dr. A. V (located in Volume 2, tabbed in green on the right hand 
side, and labeled "Dr. A.V's 11.2007 Opinion.")  The VA 
examiner was to consider in writing Dr. A.V's letter and to opine 
whether any right knee disorder was at least as likely as not 
related to service.

The Veteran was afforded a VA examination in April 2010.  In his 
examination report, the VA examiner, citing an inability to find 
Dr. A.V.'s letter, and hence, failed to address the contents of 
that letter as mandated in the January 2008 remand.  The examiner 
therefore failed to comply with the remand directives.  

The United States Court of Appeals for Veterans Claims has held 
that the Board is obligated by law to ensure that the AMC 
complies with its directives; and where the remand orders of the 
Board are not complied with, the Board errs as a matter of law 
when it fails to ensure compliance.  Id.  In this case, the Board 
finds that the issue must be remanded again in order to ensure 
compliance with the mandates of the January 2008 remand.  Id. 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must take appropriate 
action to secure any additional records 
which have been identified but not 
previously secured or requested for 
inclusion in the claims file.  All 
attempts to secure this evidence must be 
documented in the claims file.  If the 
AMC/RO cannot locate any identified 
pertinent records, the AMC/RO must 
specifically document the attempts that 
were made to locate them, and explain in 
writing why further attempts to locate or 
obtain any government records would be 
futile.  The AMC/RO must then: (a) notify 
the Veteran of the specific records that 
it is unable to obtain; (b) explain the 
efforts VA has made to obtain that 
evidence; and (c) describe any further 
action it will take with respect to the 
claim.  The Veteran must then be given an 
opportunity to respond.

2.  Thereafter, the RO must return the 
claims folders to the orthopedic examiner 
who conducted the April 2010 study.  The 
claims folder must then be reviewed in 
their totality.  The VA examiner is then 
to provide a comprehensive diagnosis of 
any right knee disorder.  The physician 
must address whether it is at least as 
likely as not, i.e., is there a 50/50 
chance, that any right knee disorder is 
causally related to her military service, 
including a documented November 1970 in-
service knee injury.  In providing the 
requested determination, the examiner 
should also consider the significance, if 
any, of a July 1997 motor vehicle 
accident.  The opinion of Dr. V must be 
considered and discussed in writing.  

The examiner must also address whether any 
diagnosed right knee disorder is caused or 
aggravated by any service connected 
disorder to include pes planus.

A complete rationale for any opinion 
expressed must be provided.  If the VA 
examiner concludes that an opinion cannot 
be offered without engaging in speculation 
then she/he should so indicate, and 
explain why.  The physician is requested 
to append a copy of his or her Curriculum 
Vitae to the examination report.

3.  The AMC/RO must notify the Veteran 
that it is her responsibility to report 
for any scheduled examination and to 
cooperate in the development of the 
claims.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claims.  
38 C.F.R. §§ 3.158, 3.655 (2010).

4.  The AMC/RO must ensure that it is in 
complete compliance with the directives of 
this remand.  If it is deficient in any 
manner, the AMC/RO must implement 
corrective procedures at once.

5.  After ensuring that the duty to assist 
has otherwise been fulfilled, the RO must 
readjudicate the issue on appeal.  If the 
benefit is not granted, the Veteran and 
her representative must be furnished with 
a supplemental statement of the case and 
afforded an opportunity to respond before 
the file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


